This case came before the Court below upon a petition formandamus filed by the appellant in which he alleged that he was a citizen, taxpayer and qualified voter of Prince George's *Page 614 
County, in the State of Maryland, and was a duly nominated candidate of the Republican party for the office of County Commissioner of said county at the general election occurring in the year 1901; that the appellees compose the Board of Supervisors of Election for said county; that on the 26th day of October, 1901, one of the said supervisors produced at a meeting held by the board on that day, what purported to be a certificate of nomination, otherwise than by a convention or primary election, of candidates to be placed upon the official ballot to be voted for at the election held on the 5th of November, 1901, and stated that the said certificate had been delivered to him at his place of residence on the night of the 25th of October, 1901; that said purporting certificate of nomination was never filed in the office of the said Board of Supervisors of Election before the forenoon of the 26th of October, 1901, at about ten o'clock; that said certificate was not so filed "ten days before the general election for the year 1901" — the day for holding said election being the 5th of November of that year; that therefore the said Board of Supervisors "had no right or power to treat the said pretended certificate of nomination;" if "otherwise in proper form, as a valid certificate of nomination;" nor to print the names of the persons purporting to be nominated by said certificate upon the official ballot to be used at the then approaching election of the 5th of November, 1901; that said certificate was "signed in the manner required by law, by at the most not more than 179 of the voters of Prince George's County" as appears upon the face thereof; that said Board of Supervisors had voted to place the names of the persons nominated by said certificate upon the aforesaid official ballot, "claiming * * that they can lawfully count in order to make up the 200 voters required by law, the signatures of certain persons" to said certificate "who do not append to their respective signatures their respective places of business as required by law;" that the printing of the names placed in nomination by the said certificate upon the official ballot would add to the cost of printing the ballot and entail loss and expense upon the *Page 615 
"petitioner in common with the other taxpayers of the said county;" that printing the names upon the official ballot would "tend to confuse and mislead the voters" and "increase unjustifiably and without warrant of law the trouble which it will give to each of the voters of said county in marking their ballots, and will increase the danger of all of said ballots, being improperly marked and therefore rendered void;" that the party designation selected by the signers of the aforesaid certificate was "Reform Republican' and the said Board of Supervisors had resolved to print such designation on the official ballot after the names of the persons purporting to be nominated by the said certificate; that the petitioner as the duly nominated candidate of the Republican party had had his nomination certified to the Board of Supervisors and his name would be printed upon the official ballot as such candidate; that the party designation adopted by the signers of the said certificate "is so nearly similar to that of the Republican party of which" the petitioner was a candidate that there was "a peculiar danger that the printing upon the official ballot of the names" of the persons nominated upon the aforesaid certificate as "Reform Republican" would mislead the voters and would especially abridge, interfere with and encroach upon the rights of the "petitioner and other candidates of the Republican party in said county;" that the object of many of the persons who signed the said certificate was to confuse the voters; that many of these persons were avowed supporters not of the persons nominated by the said certificate, but of the regularly nominated candidates of the Democratic party; that said persons, some of whom are named and are alleged to have relations, political, personal and professional with candidates on the Democratic ticket, did not intend to support or vote for the persons nominated by the said certificate and did not so intend at the time they signed the same; that the only purpose of preparing and filing said certificate was to confuse the voters and to secure a majority for a political party opposed to the petitioner; and that the said "pretended" certificate of nomination was a fraud, had been obtained by fraud, *Page 616 
and the only object and purpose thereof was "to perpetrate a fraud upon the duly qualified and legal, registered voters of Prince George's County."
The petition then alleges that by reason of the facts set out the said certificate of nomination is void and of no effect and prays that a writ of mandamus may issue "commanding" the appellees "the Board of Supervisors of Prince George's County * * to treat said pretended certificate of nomination as insufficient, ineffective and void, and to omit the names of all persons so nominated by said pretended certificate of nomination from the official ballot to be used at the next general election held in this State on November 5th, 1901." The certificate of nomination referred to in the petition was filed under secs. 38 and 42 of Art. 33, title, Elections of the Code. A demurrer was entered to the petition by the appellees which was sustained and the petition dismissed. The petitioner brings this appeal for reversal of this action of the trial Court. If this Court should find that there was error in the judgment of the lower Court when rendered, the futility of reversing the judgment and ordering the writ of mandamus now is obvious. The petitioner could thus be afforded no redress for what he complains of, either in his capacity of taxpayer and voter, or as a candidate for office at the late election. All of the expenses from the burden of which the petitioner as taxpayer asks to be protected have long since been incurred and most probably paid, and relief in this regard is beyond the reach of a writ of mandamus. In his capacity of candidate for office at the late election the writ, if issued now, would be quite as ineffective and useless. If he was successful at the election, then he has not sustained the injury which it was the design to avoid in making application for themandamus. If he was unsuccessful he must necessarily now be remitted to other remedies for proper and effective redress.
Nor, if we assume that the petitioner has, as a citizen and voter, a standing in Court in this proceeding, to subserve a public interest by pursuing the remedy here invoked, could any such interest be subserved by the issuing of the writ in *Page 617 
present conditions. In every aspect, therefore, in which the case is presented to the Court upon this appeal the ordering of the writ would be entirely nugatory. This of itself is a sufficient reason for not disturbing the judgment of the Court below refusing the writ. This was distinctly ruled by this Court in the case of Wells et al. v. Hyattsville, 77 Md. 125, where although this Court found that the action which it was there sought to compel the public officials, against whom the proceeding was directed, to take, was the action they ought to have taken and that the action they actually took and which was complained of, was illegal and void, it affirmed the judgment of the lower Court upon the ground that to order the writ then would be nugatory — the Court closing the opinion, which was delivered by the present Chief Justice, as follows, "the order dismissing the petition will be affirmed, only because it is now too late to direct a mandamus to issue." This case followed and applied the previous ruling of this Court in the case of State ex rel.,O'Neill v. Register et al., 59 Md. 283, where it was said (p. 289): "It (the writ) is never granted when it will be nugatory. It will always be refused by the Court if it be manifest that it must be vain and fruitless, and can have no beneficial effect."
But aside from this could the application for a mandamus in this case have been properly granted upon the allegations made and in accordance with the prayer of the petition? In the case ofWailes v. Smith, Comptroller, 76 Md. 469 (pages 476-477), this Court said "it can hardly be necessary to say that amandamus is a mandatory writ" and that "it only lies to enforce the performance of a strictly ministerial duty. And by `ministerial' we mean where one is entrusted with the performance of an absolute and imperative duty the discharge of which requires neither the exercise of official discretion nor judgment." Then after alluding to the conflict of opinion "as to what constitutes, strictly speaking, a ministerial duty as distinguished from a discretionary duty within the meaning of the rule," the late CHIEF JUSTICE ROBINSON who delivered the opinion said, "we take it to be settled by the best considered *Page 618 
cases, that where the duty is such as necessarily requires the examination of evidence and the decision of questions of law and fact, such a duty is not ministerial, and not being ministerial, the decision of a public officer to whom the discharge of such duty has been confided cannot be reviewed or reversed in amandamus proceeding." In support of the principle thus enunciated the leading case of the United States v. Seaman,
17 Howard, 230, is cited and relied upon. To the same effect are the later cases of Brown v. Bragunier, 79 Md. 234, and Stateex rel. v. Latrobe et al., 81 Md. 222, in both of which it was said, "the remedy by mandamus is not one which is accorded exdebito justitia. The writ is a prerogative one; and unless the right which the relator seeks to enforce is clear and unequivocal, and the correlative duty which the respondent refuses to perform is purely ministerial, and there be no other adequate remedy at law it will not be granted."
Without adverting to them more particularly it may be said that, very plainly, many of the allegations of the petition mention considerations with which the Court can have no possible concern in this proceeding — they being consequences that would result from, and considerations that would grow out of, the putting upon the official ballot any ticket nominated under the provisions of law which authorize and regulate the character and mode of nomination of a ticket such as the one in question, together with matters over which the law does not attempt to give any official control — at least not by any specific provision in regard to them.
Now does the petition here ask for the enforcement of a clear, unequivocal, ministerial duty? And are the appellees imperatively required to perform what the petition asks that they be required to do? As has been seen the petition does not ask that the appellees be commanded to perform any act. It asks that they be restrained from doing an act which it is alleged they have "voted" to do — and that, as a basis for them to be so restrained, they be required to render a particular judgment, to-wit: To hold that the certificate of nomination *Page 619 
mentioned in the petition and here in question is "insufficient, ineffective and void." The very statement of such a proposition is sufficient to show that the prayer of the petition is not within the appropriate function of a mandamus. When the certificate of nomination which is the subject of this controversy was presented to the appellees for their official action thereon if it was a purely ministerial duty they had to perform and they were without any discretion in the premises there was but one thing they could do, which was to place the names of the persons nominated in the certificate upon the official ballot; and this as the petition alleges they purposed to do. The petitioner in asking them to reject the certificate of nomination must have done so upon the theory that the appellees had a discretion to either receive or reject the certificate and therefore must of necessity pass judgment upon its sufficiency and legality. The petition therefore works its own refutation, for if the appellees must or could exercise judgment or discretion in deciding whether to receive or reject the certificate of nomination, very plainly the Court cannot control that judgment and discretion by mandamus. The most the Court could do would be to compel them to the exercise of the official judgment in obedience to the duty imposed by law, which in this case they have done; it could not direct them what that judgment should be or that they should render any particular judgment.
When the appellant, as shown by his petition, urged upon or presented to the appellees various grounds upon which he asked for the rejection of the certificate of nomination in question, it cannot be pretended that the appellees could or ought to have rejected the certificate merely because these grounds were alleged. It was required of them to judge of the sufficiency of the grounds as a basis for the action which the appellant asked to be taken. Without again repeating them it is apparent from the recital already made of them that judging of their sufficiency involved inquiry into and judgment upon questions both of law and of fact. That judgment having been exercised with a result adverse to the petitioner, this proceeding *Page 620 
designed to obtain from the Court a review and reversal of the decision rendered by the appellees is in effect an appeal from the supervisors to the Court; and an attempt to substitute the Court to the duty of the Supervisors of Election. For the reasons given it seems very clear that the petition of the appellant showed no case for a mandamus; and the action of the lower Court in sustaining the demurrer and dismissing the petition was the proper disposition of the case.
The appellant is not helped in this case by the principle of pleading that a demurrer admits the facts stated in the pleading against which the demurrer is directed. It is only facts that are well pleaded that are admitted and given effect against the demurrer. Here, if the views that have been expressed are correct the facts set out in the petition were not material in that they did not make a case within the cognizance of the Court. Brooke
v. Widdicombe, 39 Md. 400; Devin v. Belt, 70 Md. 355;Brayshaw v. Ridout, 79 Md. 454.
It was suggested at the argument that though this Court might feel constrained to affirm the action of the trial Court, yet it might proceed to give its construction of the provisions of the election law which authorize and regulate the making of nominations of the kind involved in this controversy. It is with reluctance that this Court will in any case undertake to indicate an opinion as to the questions which are not strictly before the Court upon the record and demanding a decision. Sound practice requires that this should be done with caution and only under circumstances making it of some real importance or necessity. There can scarcely be propriety in doing so in a case, such as this is found to be, where the jurisdiction of the Court from the inception of the proceedings has been irregularly and inappropriately invoked. In this connection there is this further consideration in the case before us. The names of the persons who were placed in nomination to be voted for at the late election by the certificate of nomination in question were printed upon the official ballot, and the persons were presumably voted for at the election with what result as to themselves or effect upon others whose names were *Page 621 
also on the ballot to be voted, the Court is not informed. If the Court should here indicate its opinion that the names of such parties were properly printed on the official ballot it would be undertaking to determine for them rights which they are not before the Court asking to have passed upon. On the other hand if the Court should express the opinion that the names referred to were not properly placed upon the ballot to be voted for it would then undertake to decide adversely as to rights and status of parties who are not before the Court to be heard. There would seem to be manifest propriety in leaving the parties concerned to pursue appropriate remedies for such wrongs and grievances as they may believe and be able to show they have suffered.
The order appealed from in this case will be affirmed with costs to the appellees.
Order affirmed with costs to the appellees.
(Decided March 5th, 1902.)